 In the Matter of R. W. POINTER, D/B,/A POINTER-WILLAMETTE Co. andUNITED STEELWORKERS OF AMERICA, CIOCase No. 19-R-155-3.-Decided October 26,1945Messrs. A. H. HitzandG. 0. Manwa'i ing,of Billings, Mont. forthe Company.Mr. A. M. Katz,of Billings, Mont., for the CIO.Mr. John 7'. Curtis,of Spokane, Wash., andMr. Harvey E. Lynde,of Billings, Mont., for the IAM.M11r.Sidney Grossman,of counsel to the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon a petition duly filed by the United Steelworkers of America,CIO, herein called the CIO, alleging that a question affecting com-merce had arisen concerning the representation of employees of R. W.Pointer, d/b/a Pointer-Willamette Co., Billings, Montana, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before John E. Hedrick,Trial Examiner.The hearing was held at Billings, Montana, onJuly 2, 1945.The Company, the CIO, and the International Associ-ation of Machinists, Lodge No. 622, AFL, herein called the IAM,appeared and participated.All parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner's rul-ings made at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Pointer-Willamette Co., under the proprietorship of R. W.Pointer, with principal offices at Portland, Oregon, is engaged in themanufacture of 20-ton machinery trailers for the U. S. Army Engi-64 N. L.R. B, No. 85.469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDneers at its Billings, Montana, plant, with which this proceeding isconcerned.It also maintains a manufacturing plant at Edmonds,Washington, and a sales and service office at Spokane, Washington.The principal raw material used by the Company at its Billings plantis steel, almost all of which is secured from sources outside the Stateof Montana.The Company's production at its Billings plant, duringthe fiscal year ending July 1, 1945, approximated $8,000,000 in value;all of its finished products were shipped to points outside the State ofMontana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.International Association of Machinists, Lodge No. 622, affiliatedwith the American Federation of Labor, is a labor organization ad-mitting to membership employees of the Company.M. TIIE ALLEGED QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the CIO as theexclusive bargaining representative of certain of its employees.TheIAM contends that an existing contract constitutes a bar to thisproceeding.As a result of a consent election held in April 1944 under Boardauspices, the IAM was certified as the bargaining representative of theCompany's employees. On August 6, 1944, the Company and the IAMentered into a collective bargaining agreement effective for a periodof 1 year from May 15, 1944, and automatically renewable annuallyfor an additional 1-year period in the absence of written notice of anydesired change by either of the contracting parties 30 clays prior tothe anniversary date.Neither the Company nor the IAM served suchnotice upon the other.The 1944 agreement was therefore automati-cally renewed on April 15, 1945, and consequently constitutes a bar tothis proceeding unless the CIO filed its petition or otherwise notifiedthe Company of its representation claim prior to such date.,Therecord discloses that the CIO never directly notified the Company ofits representation claim.Although it mailed its petition to the Re-gional Office on April 14, 1945, the petition was not received anddocketed by the Regional Office until April 16, 1945, after the contract'SeeMatter of Portland Lumber Mills.56 N. L.R. B. 1336;Matter of IndianapolisPower & Light Company,62 N. L. R. B. 1279. POINTER-WILLAMETTE CO.471had been automatically renewed.We therefore find that the renewalof the 1944 agreement precludes a present determination of representa-tives.Accordingly, we shall dismiss the petition filed by the CIO.ORDERUpon the basis of the foregoing findings of fact, and upon the entirerecord in 'the case, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of R. W. Pointer, d/b/a Pointer-Willamette Co., Billings,Montana, filed by United Steelworkers of America, CIO, be, and ithereby is, dismissed.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.